ON MOTION

ORDER

Paul N. Nelson moves to dismiss his appeal, no. 2009-1243. K2 Inc. et al. (K2) consent to the dismissal and request clarification of the briefing schedule and requirements for the remaining appeal.
Because there is no longer a cross appeal in this case, the parties should comply *537with the normal brief timelines and requirements for appeals. Thus, the cover of K2’s principal brief shall be blue; the cover of Nelson’s brief shall be red; and the cover of K2’s reply brief shall be gray. See Fed. R.App. P. 32(a)(2). The parties should use the revised caption for 2009-1361, set forth above, on the briefs.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to dismiss appeal no. 2009-1243 is granted.
(2) Each side shall bear its own costs for 2009-1243.
(3) K2’s principal brief in 2009-1361 is due no later than September 11, 2009. The parties should calculate the remaining due dates in accordance with Fed. Cir. R. 31.
(4) The revised official caption for 2009-1361 is reflected above.